Determination of respondents, dated August 24, 1999, dismissing petitioner from his position as a Supervisor II with respondent City of New York’s Administration for Children’s Services, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court *188by order of the Supreme Court, New York County [Karla Moskowitz, J.], entered February 25, 2000), dismissed, without costs.
The penalty of dismissal for this employee of 14 years, based upon findings of repeated acts of insubordination and disrespectful behavior over a period of more than a year, including an incident which occurred after petitioner was already under a first set of disciplinary charges, does not shock our sense of fairness (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Wallach and Buckley, JJ.